   Case: 1:21-cv-00051 Document #: 52-2 Filed: 06/21/21 Page 1 of 3 PageID #:504




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 SERGIO BONILLA, on behalf of himself         )
 and all others similarly situated,           )
                                              )      Case No. 1:21-cv-00051
                                Plaintiff,    )
                                              )      Hon. Judge Virginia M. Kendall
        v.                                    )
                                              )      Magistrate Judge Gabriel A. Fuentes
 PEOPLECONNECT, INC., a Delaware              )
 Corporation,                                 )
                                              )
                                Defendant.    )


 THERESA LOENDORF, on behalf of               )
 herself and all others similarly situated,   )
                                              )      Case No. 1:21-cv-00610
                                Plaintiff,    )
                                              )      Hon. Judge Virginia M. Kendall
        v.                                    )
                                              )      Magistrate Judge Gabriel A. Fuentes
 PEOPLECONNECT, INC., a Delaware              )
 Corporation,                                 )
                                              )
                                Defendant.    )



                            DECLARATION OF TARA MCGUANE




I, Tara McGuane, hereby declare:

       1.      I am the Associate Director of Compliance and IP at PeopleConnect, Inc.

(“PeopleConnect”). I have been in that role since November 2020. In that role, I am responsible

for drafting and enforcing the Terms of Service (“TOS”) and am familiar with how the TOS are




                                              1
   Case: 1:21-cv-00051 Document #: 52-2 Filed: 06/21/21 Page 2 of 3 PageID #:505




displayed on Classmates.com, both currently and historically. I previously held the position of

Senior IP & Marketing Compliance Manager. I have worked at PeopleConnect since 2002.

       2.      PeopleConnect owns and operates Classmates.com.

       3.      Classmates.com provides the general public access to an online database of alumni

and yearbook information.

       4.      I previously submitted a declaration on May 10, 2021.

       5.      As previously stated in my May 10, 2021 declaration, Mr. Sergio Bonilla could not

have created his account on Classmates.com without first agreeing to the TOS by affirmatively

clicking a button on the registration page.

       6.      I have reviewed Mr. Benjamin Osborn’s June 7, 2021 Declaration. The images Mr.

Osborn submitted are not of the registration page Mr. Bonilla would have had to complete to

register for an account.

       7.      A true and correct copy of Classmates.com’s registration page as it existed in 2007

is excerpted below:




                                                2
                                                               Case: 1:21-cv-00051 Document #: 52-2 Filed: 06/21/21 Page 3 of 3 PageID #:506




                     claS3mates•com--                                                                                             Welcome Member! Log In




                     Classmates Test Elementary School has 122 members listed.
                     Please complete your free registration to view your alumni from Classmates Test Elementary School.


            Your Information (4 required)                                                                                                      Step 4 of 4


             Class/Graduation Year (..8.1978)                                                                  Classmates is firmly committed to
                                                                                                               privacy. Please read our Pr.,,
                                                                                                               P di to learn more.
             Year of birth
             Title                                          Mr. r Ms. ( Mrs. r Miss                             A password will be sent in a
                                                                                                                confirmation email to the email
                                                                                                                address you provide.
             First name

             Last name

            4- Last name at graduation

            4 Email address

             Retype email address to confirm

             Current ZIP/Postal Code
       By   clicking 'Submit', you agree to the Classmates Terms   of Service.

                                                                                  Submiqi)




                        Terms of Service f Privacy Policy I Your California Privacy Rights
                                   About Cia,rnat+2, Ordin. I kbout                                      Inve,tors.
                                     Copyright   1990-2007 Classmates Online, Inc. All Rights Reserved,




       8.               This screenshot is materially identical to the registration page Mr. Bonilla would

have seen.

       9.               Mr. Bonilla could not have registered for an account without hitting the "submit"

button, above which appeared the following message: "By clicking `Submit', you agree to the

Classmates Terms of Service." The phrase "Terms of Service" was in blue text and was

hyperlinked to the then-current TOS.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct and that I executed this declaration on June 21, 2021 in Seattle, Washington.




                                                                                                                                   Tara McGuane

                                                                                                    3
